PER CURIAM.
In these consolidated appeals, Appellant challenges the amended final judgment for dissolution of marriage and the post-final-judgment income withholding for child support and alimony order ("IWO"). Having carefully reviewed the record and the briefs filed, we affirm the amended final judgment without further discussion.
*410There are, however, two errors in the IWO that Appellee concedes should be corrected. First, Appellant was ordered in the amended final judgment to pay Appellee the sum of $ 4500 per month in durational alimony through July 1, 2032, but the IWO does not presently provide a date for Appellant's employer to discontinue its withholding and remittance of money from Appellant's pay check once Appellant's durational alimony obligation ends. Second, the IWO contains an incorrect date for when Appellant's child support payment is to be reduced once his obligation to pay support for the parties' eldest child ends. The parties acknowledge that the present date of May 31, 2020, in the IWO is incorrect and should be corrected to reflect the date of May 31, 2019.
Accordingly, we affirm the amended final judgment for dissolution of marriage in all respects but remand for the entry of a corrected IWO consistent with this opinion.
AFFIRMED; REMANDED with directions.
EVANDER, C.J., COHEN and LAMBERT, JJ., concur.